An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME Goun'r

IN THE SUPREME COURT OF THE STATE OF NEVADA

THE STATE OF NEVADA,

Petitioner,

vs.

THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE
KATHLEEN E. DEIANEY,‘ DISTRICT
JUDGE,

Respandents,

and

JASON IANG,
Real Party in Igterest.

No. 68619

 

 __W_Jr
ORBER DEN YING PETITION

This is an original petition for a writ. of mandamus or
prohibition ﬁled by the State, challenging the district court’s alleged
improper participation in plea negotiations in criminal proceedings below.
We concludle that the State’s writ petition is moot. Accordingly, we

ORDER the petition DENIED.

      
 

HEW-«.51

Dauglas

,J.

 

cc: Hon. Kathleen E. Delaney, District Judge
Attorney General/Carson City
Clark County District Attorney
Clark County Public Defender
Eighth District Court Clerk